(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     SHAPIRO ET AL. v. McMANUS, CHAIRMAN,

   MARYLAND STATE BOARD OF ELECTIONS, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE FOURTH CIRCUIT

  No. 14–990.      Argued November 4, 2015—Decided December 8, 2015
Since 1976, federal law has mandated that a “district court of three
  judges shall be convened . . . when an action is filed challenging the
  constitutionality of the apportionment of congressional districts . . . ,”
  28 U. S. C. §2284(a), and has provided that “the judge [presented
  with a request for a three-judge court] shall, unless he determines
  that three judges are not required, immediately notify the chief judge
  of the circuit, who shall designate two other judges” to serve,
  §2284(b)(1).
     Petitioners requested that a three-judge court be convened to con-
  sider their claim that Maryland’s 2011 congressional redistricting
  plan burdens their First Amendment right of political association.
  Concluding that no relief could be granted for this claim, the District
  Judge dismissed the action instead of notifying the Chief Judge of the
  Circuit to convene a three-judge court. The Fourth Circuit affirmed.
Held: Section 2284 entitles petitioners to make their case before a
  three-judge court. Pp. 3–8.
     (a) Section 2284(a)’s prescription could not be clearer. Because the
  present suit is indisputably “an action . . . challenging the constitu-
  tionality of the apportionment of congressional districts,” the District
  Judge was required to refer the case to a three-judge court. Section
  2284(a) admits of no exception, and “the mandatory ‘shall’ . . . nor-
  mally creates an obligation impervious to judicial discretion.” Lex-
  econ Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U. S. 26, 35.
  The subsequent provision of §2284(b)(1), that the district judge shall
  commence the process for appointment of a three-judge panel “unless
  he determines that three judges are not required,” should be read not
  as a grant of discretion to the district judge to ignore §2284(a), but as
2                         SHAPIRO v. MCMANUS

                                  Syllabus

    a compatible administrative detail requiring district judges to “de-
    termin[e]” only whether the “request for three judges” is made in a
    case covered by §2284(a).         This conclusion is bolstered by
    §2284(b)(3)’s explicit command that “[a] single judge shall not . . . en-
    ter judgment on the merits.” Pp. 3–5.
       (b) Respondents’ alternative argument, that the District Judge
    should have dismissed petitioners’ claim as “constitutionally insub-
    stantial” under Goosby v. Osser, 409 U. S. 512, is unpersuasive. This
    Court has long distinguished between failing to raise a substantial
    federal question for jurisdictional purposes—what Goosby ad-
    dressed—and failing to state a claim for relief on the merits—what
    the District Judge found here; only “wholly insubstantial and frivo-
    lous” claims implicate the former, Bell v. Hood, 327 U. S. 678, 682–
    683. Absent such obvious frivolity, “the failure to state a proper
    cause of action calls for a judgment on the merits and not for a dis-
    missal for want of jurisdiction.” Id., at 682. Petitioners’ plea for re-
    lief, which was based on a legal theory put forward in JUSTICE KEN-
    NEDY’s concurrence in Vieth v. Jubelirer, 541 U. S. 267, 315, and
    uncontradicted in subsequent majority opinions, easily clears
    Goosby’s low bar. Pp. 5–7.
584 Fed. Appx. 140, reversed and remanded.

    SCALIA, J., delivered the opinion for a unanimous Court.
                        Cite as: 577 U. S. ____ (2015)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–990
                                   _________________


  STEPHEN M. SHAPIRO, ET AL., PETITIONERS v.

 DAVID J. MCMANUS, JR., CHAIRMAN, MARYLAND 

      STATE BOARD OF ELECTIONS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FOURTH CIRCUIT

                              [December 8, 2015]


  JUSTICE SCALIA delivered the opinion of the Court.
  We consider under what circumstances, if any, a district
judge is free to “determin[e] that three judges are not
required” for an action “challenging the constitutionality
of the apportionment of congressional districts.”      28
U. S. C. §§2284(a), (b)(1).
                              I

                             A

  Rare today, three-judge district courts were more com-
mon in the decades before 1976, when they were required
for various adjudications, including the grant of an “inter-
locutory or permanent injunction restraining the enforce-
ment, operation or execution of any State statute . . . upon
the ground of the unconstitutionality of such statute.” 28
U. S. C. §2281 (1970 ed.), repealed, Pub. L. 94–381, §1, 90
Stat. 1119. See Currie, The Three-Judge District Court
in Constitutional Litigation, 32 U. Chi. L. Rev. 1, 3–12
(1964). Decisions of three-judge courts could, then as now,
be appealed as of right directly to this Court. 28 U. S. C.
§1253.
2                   SHAPIRO v. MCMANUS

                      Opinion of the Court

  In 1976, Congress substantially curtailed the circum-
stances under which a three-judge court is required. It
was no longer required for the grant of an injunction
against state statutes, see Pub. L. 94–381, §1, 90 Stat.
1119 (repealing 28 U. S. C. §2281), but was mandated for
“an action . . . challenging the constitutionality of the
apportionment of congressional districts or the apportion-
ment of any statewide legislative body.” Id., §3, now
codified at 28 U. S. C. §2284(a).
  Simultaneously, Congress amended the procedures
governing three-judge district courts. The prior statute
had provided: “The district judge to whom the application
for injunction or other relief is presented shall constitute
one member of [the three-judge] court. On the filing of the
application, he shall immediately notify the chief judge of
the circuit, who shall designate two other judges” to serve.
28 U. S. C. §2284(1) (1970 ed.). The amended statute
provides: “Upon the filing of a request for three judges, the
judge to whom the request is presented shall, unless he
determines that three judges are not required, immediately
notify the chief judge of the circuit, who shall designate
two other judges” to serve. 28 U. S. C. §2284(b)(1) (2012
ed.) (emphasis added). The dispute here concerns the
scope of the italicized text.
                               B
   In response to the 2010 Census, Maryland enacted a
statute in October 2011 establishing—or, more pejora-
tively, gerrymandering—the districts for the State’s eight
congressional seats. Dissatisfied with the crazy-quilt
results, see App. to Pet. for Cert. 23a, petitioners, a bipar-
tisan group of citizens, filed suit pro se in Federal District
Court. Their amended complaint alleges, inter alia, that
Maryland’s redistricting plan burdens their First Amend-
ment right of political association. Petitioners also re-
quested that a three-judge court be convened to hear the
                 Cite as: 577 U. S. ____ (2015)            3

                     Opinion of the Court

case.
   The District Judge, however, thought the claim “not one
for which relief can be granted.” Benisek v. Mack, 11
F. Supp. 3d 516, 526 (Md. 2014). “[N]othing about the
congressional districts at issue in this case affects in any
proscribed way [petitioners’] ability to participate in the
political debate in any of the Maryland congressional
districts in which they might find themselves. They are
free to join preexisting political committees, form new
ones, or use whatever other means are at their disposal to
influence the opinions of their congressional representa-
tives.” Ibid. (brackets, ellipsis, and internal quotation
marks omitted).
   For that reason, instead of notifying the Chief Judge of
the Circuit of the need for a three-judge court, the District
Judge dismissed the action. The Fourth Circuit summar-
ily affirmed in an unpublished disposition. Benisek v.
Mack, 584 Fed. Appx. 140 (CA4 2014). Seeking review in
this Court, petitioners pointed out that at least two other
Circuits consider it reversible error for a district judge to
dismiss a case under §2284 for failure to state a claim for
relief rather than refer it for transfer to a three-judge
court. See LaRouche v. Fowler, 152 F. 3d 974, 981–983
(CADC 1998); LULAC v. Texas, 113 F. 3d 53, 55–56 (CA5
1997) (per curiam). We granted certiorari. Shapiro v.
Mack, 576 U. S. ___ (2015).
                             II
  Petitioners’ sole contention is that the District Judge
had no authority to dismiss the case rather than initiate
the procedures to convene a three-judge court. Not so,
argue respondents; the 1976 addition to §2284(b)(1) of the
clause “unless he determines that three judges are not
required” is precisely such a grant of authority. Moreover,
say respondents, Congress declined to specify a standard
to constrain the exercise of this authority. Choosing, as
4                   SHAPIRO v. MCMANUS

                      Opinion of the Court

the District Judge did, the familiar standard for dismissal
under Federal Rule of Civil Procedure 12(b)(6) best serves
the purposes of a three-judge court, which (in respondents’
view) is to protect States from “hasty, imprudent invalida-
tion” of their statutes by rogue district judges acting alone.
Brief for Respondents 27.
   Whatever the purposes of a three-judge court may be,
respondents’ argument needlessly produces a contradic-
tion in the statutory text. That text’s initial prescription
could not be clearer: “A district court of three judges shall
be convened . . . when an action is filed challenging the
constitutionality of the apportionment of congressional
districts . . . .” 28 U. S. C. §2284(a) (emphasis added).
Nobody disputes that the present suit is “an action . . .
challenging the constitutionality of the apportionment of
congressional districts.” It follows that the district judge
was required to refer the case to a three-judge court, for
§2284(a) admits of no exception, and “the mandatory
‘shall’ . . . normally creates an obligation impervious to
judicial discretion.” Lexecon Inc. v. Milberg Weiss Bershad
Hynes & Lerach, 523 U. S. 26, 35 (1998); see also National
Assn. of Home Builders v. Defenders of Wildlife, 551 U. S.
644, 661–662 (2007) (same).
   The subsequent provision of §2284(b)(1), that the dis-
trict judge shall commence the process for appointment of
a three-judge panel “unless he determines that three
judges are not required,” need not and therefore should
not be read as a grant of discretion to the district judge to
ignore §2284(a). It is not even framed as a proviso, or an
exception from that provision, but rather as an adminis-
trative detail that is entirely compatible with §2284(a).
The old §2284(1) triggered the district judge’s duty to refer
the matter for the convening of a three-judge court “[o]n
the filing of the application” to enjoin an unconstitutional
state law. By contrast, the current §2284(b)(1) triggers
the district judge’s duty “[u]pon the filing of a request for
                  Cite as: 577 U. S. ____ (2015)            5

                      Opinion of the Court

three judges” (emphasis added). But of course a party
may—whether in good faith or bad, through ignorance or
hope or malice—file a request for a three-judge court even
if the case does not merit one under §2284(a). Section
2284(b)(1) merely clarifies that a district judge need not
unthinkingly initiate the procedures to convene a three-
judge court without first examining the allegations in the
complaint. In short, all the district judge must “deter-
min[e]” is whether the “request for three judges” is made
in a case covered by §2284(a)—no more, no less.
   That conclusion is bolstered by §2284(b)(3)’s explicit
command that “[a] single judge shall not . . . enter judg-
ment on the merits.” It would be an odd interpretation
that allowed a district judge to do under §2284(b)(1) what
he is forbidden to do under §2284(b)(3). More likely that
Congress intended a three-judge court, and not a single
district judge, to enter all final judgments in cases satisfy-
ing the criteria of §2284(a).
                              III
   Respondents argue in the alternative that a district
judge is not required to refer a case for the convening of a
three-judge court if the constitutional claim is (as they
assert petitioners’ claim to be) “insubstantial.” In Goosby
v. Osser, 409 U. S. 512 (1973), we stated that the filing of a
“constitutionally insubstantial” claim did not trigger the
three-judge-court requirement under the pre-1976 statu-
tory regime. Id., at 518. Goosby rested not on an interpre-
tation of statutory text, but on the familiar proposition
that “[i]n the absence of diversity of citizenship, it is es-
sential to jurisdiction that a substantial federal question
should be presented.” Ex parte Poresky, 290 U. S. 30, 31
(1933) (per curiam) (emphasis added). Absent a substan-
tial federal question, even a single-judge district court
lacks jurisdiction, and “[a] three-judge court is not re-
quired where the district court itself lacks jurisdiction of
6                   SHAPIRO v. MCMANUS

                      Opinion of the Court

the complaint or the complaint is not justiciable in the
federal courts.” Gonzalez v. Automatic Employees Credit
Union, 419 U. S. 90, 100 (1974).
   In the present case, however, the District Judge dis-
missed petitioners’ complaint not because he thought he
lacked jurisdiction, but because he concluded that the
allegations failed to state a claim for relief on the merits,
citing Ashcroft v. Iqbal, 556 U. S. 662 (2009), and Bell
Atlantic Corp. v. Twombly, 550 U. S. 544 (2007). See 11
F. Supp. 3d, at 520. That was in accord with Fourth Cir-
cuit precedent, which holds that where the “pleadings do
not state a claim, then by definition they are insubstantial
and so properly are subject to dismissal by the district
court without convening a three-judge court.” Duckworth
v. State Admin. Bd. of Election Laws, 332 F. 3d 769, 772–
773 (CA4 2003) (emphasis added).
   We think this standard both too demanding and incon-
sistent with our precedents. “[C]onstitutional claims will
not lightly be found insubstantial for purposes of ” the
three-judge-court statute. Washington v. Confederated
Tribes of Colville Reservation, 447 U. S. 134, 147–148
(1980). We have long distinguished between failing to
raise a substantial federal question for jurisdictional
purposes—which is what Goosby addressed—and failing to
state a claim for relief on the merits; only “wholly insub-
stantial and frivolous” claims implicate the former. Bell v.
Hood, 327 U. S. 678, 682–683 (1946); see also Hannis
Distilling Co. v. Mayor and City Council of Baltimore, 216
U. S. 285, 288 (1910) (“obviously frivolous or plainly in-
substantial”); Bailey v. Patterson, 369 U. S. 31, 33 (1962)
(per curiam) (“wholly insubstantial,” “legally speaking
non-existent,” “essentially fictitious”); Steel Co. v. Citizens
for Better Environment, 523 U. S. 83, 89 (1998) (“frivolous
or immaterial”). Absent such frivolity, “the failure to state
a proper cause of action calls for a judgment on the merits
and not for a dismissal for want of jurisdiction.” Bell,
                   Cite as: 577 U. S. ____ (2015)               7

                       Opinion of the Court

supra, at 682. Consistent with this principle, Goosby
clarified that “ ‘[c]onstitutional insubstantiality’ for this
purpose has been equated with such concepts as ‘essen-
tially fictitious,’ ‘wholly insubstantial,’ ‘obviously frivolous,’
and ‘obviously without merit.’ ” 409 U. S., at 518 (citations
omitted). And the adverbs were no mere throwaways;
“[t]he limiting words ‘wholly’ and ‘obviously’ have cogent
legal significance.” Ibid.
   Without expressing any view on the merits of petition-
ers’ claim, we believe it easily clears Goosby’s low bar;
after all, the amended complaint specifically challenges
Maryland’s apportionment “along the lines suggested by
Justice Kennedy in his concurrence in Vieth [v. Jubelirer,
541 U. S. 267 (2004)].” App. to Brief in Opposition 44.
Although the Vieth plurality thought all political gerry-
mandering claims nonjusticiable, JUSTICE KENNEDY,
concurring in the judgment, surmised that if “a State did
impose burdens and restrictions on groups or persons by
reason of their views, there would likely be a First
Amendment violation, unless the State shows some com-
pelling interest. . . . Where it is alleged that a gerryman-
der had the purpose and effect of imposing burdens on a
disfavored party and its voters, the First Amendment may
offer a sounder and more prudential basis for intervention
than does the Equal Protection Clause.” Vieth v. Ju-
belirer, 541 U. S. 267, 315 (2004). Whatever “wholly in-
substantial,” “obviously frivolous,” etc., mean, at a mini-
mum they cannot include a plea for relief based on a legal
theory put forward by a Justice of this Court and uncon-
tradicted by the majority in any of our cases. Accordingly,
the District Judge should not have dismissed the claim as
“constitutionally insubstantial” under Goosby. Perhaps
petitioners will ultimately fail on the merits of their suit,
but §2284 entitles them to make their case before a three-
judge district court.
8                  SHAPIRO v. MCMANUS

                     Opinion of the Court

                      *    *    *
  The judgment of the Fourth Circuit is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                          It is so ordered.